People v Clemente (2017 NY Slip Op 08680)





People v Clemente


2017 NY Slip Op 08680


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


2008-04229
2014-00285
 (Ind. No. 7449/86)

[*1]The People of the State of New York, respondent,
vVictor Clemente, Jr., appellant. (Appeal No. 1) The People, etc., appellant, Victor Clemente, Jr., respondent. (Appeal No. 2)


Victor Clemente, named herein as Victor Clemente, Jr., Napanoch, NY, appellant pro se on Appeal No. 1 and respondent pro se on Appeal No. 2.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Merri Turk Lasky of counsel), for respondent on Appeal No. 1 and appellant on Appeal No. 2.
Paul Skip Laisure, New York, NY (Tammy E. Linn of counsel), former appellate counsel on Appeal No. 2.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, (1) a decision and order of this Court dated May 3, 2011 (People v Clemente, 84 AD3d 829), affirming a judgment of the Supreme Court, Queens County, rendered April 30, 2008, and (2) a decision and order of this Court dated May 4, 2016 (People v Clemente, 139 AD3d 751), denying branches of his application which were, inter alia, for a writ of error coram nobis to vacate a decision and order of this Court dated May 22, 1989 (People v Clemente, 150 AD2d 709), which reversed an order of the Supreme Court, Queens County, dated March 22, 1988, dismissing the indictment on the ground that he had been deprived of his constitutional right to a speedy trial.
ORDERED that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DILLON, LEVENTHAL and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court